Citation Nr: 0922716	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, among other things, denied 
service connection for fibromyalgia.

In May 2008, the Board remanded the current claim for 
additional development, to include clarification from the 
Veteran's private clinician.  The case has now been returned 
to the Board for further appellate consideration.  As a 
preliminary mater, the Board finds that the remand directives 
have been completed, and, thus, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical evidence indicates that the 
Veteran's fibromyalgia has been aggravated by his service-
connected generalized anxiety disorder.


CONCLUSION OF LAW

Secondary service connection is warranted for the Veteran's 
fibromyalgia as aggravated by his service-connected 
generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), the Veteran was sent pre-adjudication notice 
regarding this case via a letter dated in April 2004.  He was 
also sent additional VCAA-compliant notification via letters 
dated in January 2006, March 2006, and July 2008.  Taken 
together, these aforementioned VCAA letters informed the 
Veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  In 
addition, the March 2006 and July 2008 letters included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
Veteran's claim are in the claims folder, to include service 
treatment records and post-service medical records which 
cover a period through 2008.  The Veteran has had the 
opportunity to present evidence and argument in support of 
this claim, and nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  In fact, he indicated on a May 2009 statement 
that he had no other information or evidence to submit.  
Moreover, he was accorded a VA examination regarding this 
case in January 2007.  Consequently, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

The Board further observes that, for the reasons stated 
below, it must conclude that that service connection is 
warranted for the Veteran's fibromyalgia.  Accordingly, any 
deficiency regarding the duties to assist and notify have 
been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Initially, the Board observes that there is no evidence of 
fibromyalgia in the Veteran's service treatment records, to 
include his October 1967 separation examination.  Moreover, 
the medical records on file indicate he was first diagnosed 
with fibromyalgia in 1995, approximately 28 years after his 
separation from active service.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the Veteran's fibromyalgia directly to active 
service.  Moreover, as already stated, there does not appear 
to be any relevant complaint or clinical finding in the 
service treatment records for a clinician to link this 
disability to the Veteran's military service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (A medical opinion is inadequate 
when unsupported by clinical evidence).  Thus, the record 
does not support a finding of direct service connection for 
the Veteran's fibromyalgia.

The Veteran also seeks service connection for fibromyalgia as 
secondary to the service-connected anxiety disorder. 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Service connection has already been established for 
generalized anxiety disorder with features of posttraumatic 
stress disorder and depressive disorder, and the medical 
evidence of record shows that the Veteran has a current 
diagnosis of fibromyalgia.  Accordingly, the claim turns on a 
determination of whether the Veteran's currently diagnosed 
fibromyalgia is related to his service-connected anxiety 
disorder.

There are multiple pieces of medical evidence of record that 
discuss the etiology of the Veteran's fibromyalgia.  A March 
2000 letter from Dr. M, the Veteran's private clinician, 
stated that the Veteran's "fibromyalgia [is] significantly 
related to stress."  A May 2001 private medical report gave 
an impression of musculoskeletal pain secondary to profound 
anxiety.  A September 2001 private medical report gave an 
impression of "[s]light aggravation of underlying depression 
associated with anxiety disorder and fibromyalgia."  A June 
2004 private medical report gave an impression of "[c]hronic 
anxiety with fibromyalgia."  A November 2005 letter stated 
that "I am quite comfortable saying that [the veteran's] 
fibromyalgia . . . PTSD, and depressive disorder are much 
more likely as not to be inter-related."  All of these 
private medical records were made by Dr. M, who has regularly 
treated the Veteran for over 10 years.  In addition, all of 
these private medical records relate the Veteran's currently 
diagnosed fibromyalgia to his service-connected anxiety 
disorder.

In contrast, the January 2007 VA medical examination report 
stated that the veteran's fibromyalgia was "less likely 
caus[ed] or aggravated by psych[iatric] issues[s].  Current 
medical opinion in psych[iatry] and general medical 
literature do not state any cause or aggravation by 
psych[iatric] stress more than found in mentally healthy 
individuals with fibromyalgia without comorbid psych[iatric] 
issues." 

The Board notes that the January 2007 VA medical opinion 
provides reasons and bases for its conclusion, in direct 
contrast with the private medical evidence which simply 
states that the Veteran's currently diagnosed fibromyalgia is 
related to his service-connected anxiety disorder without 
further comment.  However, the January 2007 VA medical 
examination report bases its entire opinion on medical 
literature, not on any direct analysis of the Veteran's 
particular situation.  Conversely, Dr. M has treated the 
Veteran over a prolonged period of time, and has consistently 
stated that the Veteran's currently diagnosed fibromyalgia is 
related to his service-connected anxiety disorder.  In other 
words, Dr. M's opinions are based upon direct analysis of the 
Veteran's particular situation.

The Board further notes that it remanded this case in May 
2008 to obtain clarification from Dr. M regarding his reasons 
and bases for making this etiological determination.  In a 
November 2008 letter, Dr. M stated, in pertinent part, he had 
been treating the Veteran for 13 years; that it was his 
understanding, after reviewing consensus groups convened to 
describe and define fibromyalgia in an effort to do 
meaningful research and guide therapy, that the Veteran 
satisfied those definitions; and that it had certainly 
worsened paralleling his depression, anxiety, inability to 
work under usual stresses related to full-time employment, as 
well as the events associated with aging within his personal 
life.  Moreover, Dr. M stated that it was his opinion that 
the Veteran's fibromyalgia, along with his profound anxiety 
disorder associated with post-traumatic stress disorder, had 
consistently been interrelated in the 13 years of care.  Dr. 
M further stated that he could find no stronger correlation 
to explain the Veteran's syndromes separately, and that there 
was no diagnostic study that could possibly shed any more 
light on this situation.

Simply put, it appears Dr. M's competent medical opinion is 
that the Veteran's fibromyalgia has been worsened/permanently 
aggravated at least in part by the service-connected 
generalized anxiety disorder.  The Board further notes that a 
review of the Veteran's treatment records for this period 
indicates that he was often treated simultaneously for 
fibromyalgia complaints along with psychiatric problems and 
gastrointestinal problems which were due to his service-
connected irritable bowel syndrome.  Although the January 
2007 VA examination contains an opinion against secondary 
service connection, the Board has already noted that it was 
based upon opinion in medical literature, not on any direct 
analysis of the Veteran's particular situation.  As Dr. M's 
opinion is based upon direct review and treatment of the 
Veteran's condition over a period of many years, the Board 
must conclude that Dr. M has a better understanding of the 
actual impact the Veteran's service-connected generalized 
anxiety disorder has upon his fibromyalgia.  Thus, his 
opinion is entitled to more weight in the instant case.

The Board further observes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, in Gilbert, supra, the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the competent medical evidence indicates 
that the Veteran's fibromyalgia has been aggravated by his 
service-connected generalized anxiety disorder.  Although the 
full extent of this aggravation is not clear from the medical 
evidence currently on file, the Board notes that this goes to 
the appropriate disability rating to be assigned and not 
whether service connection is warranted.  Consequently, the 
Board concludes that secondary service connection is 
warranted for the Veteran's fibromyalgia as aggravated by his 
service-connected generalized anxiety disorder.  


ORDER

Entitlement to secondary service connection for fibromyalgia 
as aggravated by service-connected generalized anxiety 
disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


